DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Since this application is a continuation in part of US Application 15/771065, the Examiner has considered the information provided in the parent application (per MPEP 609.02). Should Applicant desire the information to be printed in any patent issuing from this application, a new listing of the information must be separately submitted.
	Specification
The disclosure is objected to because of the following informalities: On page 12, line 17, it appears that the phrase “par 27t” should read --part 27--.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,116,276 in view of Roeder (US 5,822,884). The claimed structure of the present invention may be wholly derived from the claimed subject matter of the patent/co-pending application, as seen in the table below, except for an elastic strip provided on the shoe cover sole and extending along a front-rear direction.
Roeder teaches a shoe cover (shoe cover 20) having an elastic strip (elastic member 58) extending along a front-rear direction and between a plurality of anti-slip strips. The elastic strip extends from the first sealing part to the second sealing part (Fig. 6). The elastic strip is spaced apart (from elastic ring) from the first sealing part to the second sealing part (Fig. 6). The anti-slip strips extend along 
17/398039 Claims
US 11,116,276 Claims 
1-5
1 (in view of Roeder)
6
1
8-11
As taught by Roeder
12
2
13
4
14
5
15
3
16
7
17
8
18
As taught by Roeder
19
10
20
1


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the elastic strip is spaced apart from the first sealing part to the second sealing part” in lines 1-2. This limitation is vague and indefinite because it is not clear what the elastic strip is spaced apart from. No reference is given for what element the elastic strip is spaced in relation to. For purposes of examination it appears that the elastic strip is spaced apart from the elastic ring from the first sealing part to the second sealing part.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeder (US 5,822,884) in view of Bie (CN 103478979 A) and Crosbie et al. (US 3,851,411), herein Crosbie.

Roeder does not disclose a reinforced structure. Bie teaches a shoe cover having first and second sealing parts (4) and the front and rear. The sealing parts have a reinforced structure (non-woven fabric 31) including a blocky fabric folded in half and sealed therewith (wherein the non-woven fabric is wrapped by crimping and welding), wherein the first reinforced structure is discretely located at a single location along the first sealing part, proximate the top edge of the shoe cover upper (as seen in Fig. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a reinforced structure, as taught by Bie, to the first and second sealing parts of Roeder in order to provide reinforcement at the weakest portion of the sealing parts, preventing unwanted tearing of the shoe cover along the seams.

Regarding claim 2, Roeder discloses that the elastic strip extends from the first sealing part to the second sealing part (Fig. 6).
Regarding claim 3, Roeder discloses that the elastic strip is spaced apart (from elastic ring) from the first sealing part to the second sealing part (Fig. 6).
Regarding claim 4, Roeder discloses that the anti-slip strips extend along the front-rear direction, and the elastic strip is located between the anti-slip strips (Fig. 1).
Regarding claim 5, Roeder discloses that the elastic strip is located in an inner circle enclosure by the anti-skid strips (Fig. 1, 6).
Regarding claim 6, Bie that the second sealing part has a second reinforced structure including a blocky fabric folded in half and sealed therewith, wherein the second reinforced structure is discretely located at a single location along the second sealing part, proximate the top edge of the shoe cover upper (Fig. 1, 2).

Regarding claim 10, Roeder does not specifically disclose that the elastic strip is connected to an outer surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the elastic strip to an outer surface of the of the shoe cover sole as it would be obvious to try different locations for the elastic strip in relation to the sole surfaces. There are a finite number of identified, predictable options (the inner surface or the outer surface). Further, it would have been obvious to try the outer surface in order to provide a smooth inner surface on the foot facing surface, providing improved comfort to the user.
Regarding claim 12, the combination of Roeder, Bie, and Crosbie does not disclose a flow rate parameter of 5.5-8. However, Roeder, Bie, and Crosbie teach the same materials and structure, particularly a high-stick non-friction polymeric material including an isotactic polypropylene polymer and having a coefficient of friction and melt index within Applicant’s disclosed range. It has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454 USPQ 233 (CCPA 1955). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an isotactic polypropylene polymer having a flow rate parameter of 5.5-8 in order to provide a polymer having sufficient slip resistance, depending on the needs of the individual user.
Regarding claim 13, Crosbie teaches a combination of a co-polypropylene elastomer (monoolefin copolymer rubber, such as EPDM) and an isotactic homo-polypropylene (polyolefin plastic, such as an isotactic polypropylene), which may have a variety of ratios by weight (column 2, lines 35-54; column 3, lines 9-41). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a polymer in which the raw material formula of the non-stick high-friction polymeric material contains the following components in percentage by mass: 
Regarding claim 14, the combination of Roeder, Bie, and Crosbie does not disclose a specific ratio of isotactic co-polypropylene elastomer to polyethylene. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a polymer in which the raw material formula of the non-stick high-friction polymeric material contains the following components in percentage by mass: isotactic co-polypropylene elastomer 10-99.5%; polyethylene 0-90%, in order to provide a polymer having specific slip resistance and tackiness characteristics, customizing the polymer to the specific needs of the user.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 15, Crosbie teaches a melt flow index of 4.0 (column 5, lines 29-32). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an isotactic homo-polypropylene having a melt index of 1 - 15 g/10 min under conditions of ASTM D1238-13, 190 °C and 2.16 KG, in order to provide a polymer having specific slip resistance and tackiness characteristics, customizing the polymer to the specific needs of the user.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 16, Roeder discloses that the anti-slip strips are in a shape of at least one of: strips, circles, dots, and S-shapes (Fig. 1, 2).

Regarding claim 18, Roeder discloses that the elastic strip is connected to the shoe cover sole by ultrasonic welding, sewing, glue bonding, heat sealing or high frequency sealing; and/or, the elastic strip is covered by a fabric strip or not (column 4, lines 45-47).
Regarding claim 19, Roeder discloses that the front end and the rear end of the shoe cover upper is curve-shaped (Fig. 1).
Regarding claim 20, Roeder discloses that portion of the non-woven fabric is infolded at the top edge of the shoe cover upper to form the first accommodating space which is a first channel that extends around the shoe cover upper proximate the shoe cover opening (column 5, lines 1-11; Fig. 5).

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeder, Bie, and Crosbie, as applied to claims 1, 8, and 10, further in view of Brunson et al. (US 6,023,856), herein Brunson.
The combination of Roeder, Bie, and Crosbie does not disclose that the elastic strip is connected between the shoe cover sole and a fabric strip. Brunson teaches a shoe cover having an elastic strip (elastomeric band 87). The elastic strip is connected between the shoe cover and a fabric strip (casing 422) (column 11, lines 3-14; Fig. 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a fabric strip, as taught by Brunson, over the elastic strip of Roeder in order to provide a protective covering over the elastic strip, preventing wear and tear during use.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732